PER CURIAM.
The defendant in an action for wrongful conversion of funds has appealed from a final judgment entered by the Circuit Court for Escambia County, based upon a jury verdict.
The basic question presented for our determination in this appeal is whether there was sufficient evidence at the trial to support the verdict and judgment.
Since this is an action at law, in which action the issues of fact are to be determined by a jury, it is not the privilege of a trial or an appellate court to weigh and consider the evidence as though the judges had been empaneled as the members of the jury, and substitute our judgment on the factual issues for that of the actual jury. Our only function as to such issues is to decide whether there was sufficient competent, substantial evidence at the trial from which the jurors as reasonable men could have concluded as they did, even though we,, if we had been sitting in the jury box, might have reached a different conclusion.
No useful purpose would be served by here setting forth the details of the evidence at the trial. Suffice it to say that we have carefully considered that evidence and are of the opinion that, in keeping with the limited scope of our authority in this review as indicated above, and we find that there is. sufficient competent, substantial evidence to support the jury’s verdict.
The appellant also claims that the trial court committed prejudicial error in refusing to give to the jury certain instructions which he had requested on the subject of his personal liability. With respect to this contention, we think the court’s jury instructions, viewed as a whole, fairly and adequately covered that subject, so that, even if such refusal were error, it did not constitute prejudicial or reversible error.
Therefore, the appellant having failed to carry his burden of demonstrating harmful error, the final judgment appealed from is
Affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and JOHNSON, JJ., concur.